Name: Commission Regulation (EC) No 1784/94 of 19 July 1994 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  America;  Europe
 Date Published: nan

 21 . 7. 94 No L 186/ 19Official Journal of the European Communities COMMISSION REGULATION (EC) No 1784/94 of 19 July 1994 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3693/93 of 21 December 1993 allocating, for 1994, Community catch quotas in Greenland waters (2) provides for Greenland halibut quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of Greenland halibut in the waters of ICES divisions V and XIV (Greenland waters) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom have reached the quota allocated for 1994 ; whereas the United Kingdom has prohibited fishing for this stock as from 5 July 1994 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of Greenland halibut in the waters of ICES divi ­ sions V and XIV (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allo ­ cated to the United Kingdom for 1994. Fishing for Greenland halibut in the waters of ICES divi ­ sions V and XIV (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kindgom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1994. For the Commission Yannis PALEOKRASSAS Membjer of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . (2) OJ No L 341 , 31 . 12. 1993, p. 106.